Citation Nr: 1129822	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Navy from July 1943 to June 1946.  This case originally came before the Board of Veterans' Appeals (Board) from appeal from a January 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

In December 2006, the Board issued a decision that upheld the RO's denial of the appellant's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 order, the Court granted the parties' Joint Motion to remand the Board's decision of December 2006.  Thereafter, the Board issued another decision that denied the appellant's claims in January 2009.  The Court issued a Memorandum Decision, in February 2011, that vacated the Board's decision.  The bilateral hearing loss and tinnitus service connection issues on appeal were remanded for to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The Board notes that the appellant's claims file was transferred to the Board on February 18, 2011, and that additional evidence was submitted to the Board on July 11, 2011.  This evidence consisted of a report from two different private doctors of audiology; one was dated in March 2011, and the other was dated in May 2011.  In addition, material from the internet relating to hearing loss was submitted.  The RO has not had the opportunity to review these documents.  However, the appellant's representative did submit a waiver pursuant to 38 C.F.R. § 20.1304 and therefore referral to the RO is not necessary.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  In any case, service connection for bilateral hearing loss and tinnitus is granted herein.  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review.


FINDINGS OF FACT

1.  The appellant was a naval officer who served in the Pacific Theater and served on a ship that participated in the naval bombardments associated with five different assaults on enemy-held islands whereby he was exposed to acoustic trauma from combat-related noise.

2.  Whispered voice and spoken voice testing are insensitive to high frequency hearing loss which is the area of hearing most affected by noise exposure.

3.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.

4.  The evidentiary record raises a reasonable doubt as to whether the appellant has tinnitus which is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the Board is granting in full the benefits sought on appeal (service connection).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board notes that the Veteran was provided with notice of the information and evidence necessary to substantiate the initial rating(s) and effective date(s) to be assigned in the event his claim(s) was/were successful in the May 2006 Supplemental Statement of the Case (SSOC).

The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure incurred while on active duty pursuant to his duties as a deck officer, torpedo officer and assistant gunnery officer on a destroyer that participated in the naval bombardments that accompanied five different attacks on enemy-held islands in the Pacific Theater during World War II.  The appellant's notice of separation from the Navy reflects such service.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Court indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical records reveals that he underwent multiple in-service physical examinations between 1941 and 1946.  A February 1942 pre-enlistment examination shows his hearing acuity was measured by coin click (20/20 bilaterally), whispered voice (15/15) and spoken voice (15/15); these results were indicative of normal hearing.  An annual examination report dated in October 1945, showed that no hearing loss or ear pathology was objectively noted.  At that time, the appellant's hearing acuity was measured by watch (40/40 bilaterally), coin click (20/20 bilaterally), whispered voice (15/15) and spoken voice (15/15); again these results were all indicative of normal hearing.  The May 1946 separation examination recorded whispered and spoken voice test results of 15/15.  On his report of medical history, the appellant specifically denied ear, nose, or throat abnormalities.  His separation examination was also negative for evidence or complaints of hearing loss, tinnitus, or other ear pathology and did not otherwise provide information regarding noise exposure.  Audiograms were not conducted at any time.

The evidence of record also includes a naval reserve service examination report dated in December 1955 - nine years after the appellant's separation from active duty.  At that time, the appellant's hearing acuity measured by whispered and spoken voice (15/15 each); these results were indicative of normal hearing.  On the report of a quadrennial examination conducted in January 1960, the appellant's hearing acuity was measured by whispered and spoken voice; the results were 15/15, again indicative of normal hearing.  Audiograms were not conducted on either occasion.  On the associated report of medical history, the appellant specifically denied any ear, nose, or throat abnormalities, and there were no complaints or findings of hearing loss, tinnitus, or other ear pathology on physical examination.

The first clinical documentation of the appellant's claimed bilateral hearing loss is found in the report of a private audiometric examination that was conducted in March 2003.  The evidence of record shows that a second private audiometric examination was conducted in September 2005.  At that time the appellant was found to have normal hearing to profound noise-induced sensorineural hearing loss, bilaterally.  He reported that he had served in the Navy as a torpedo officer on a destroyer that was involved in five major battles, including Iwo Jima.  He indicated that he was exposed to over 2,600 shells fired during one engagement alone, and that hearing protection was not used.  He reported that he had begun to notice hearing loss during that time, which had progressively worsened over the years.  He also reported having tinnitus in service, but said it was not especially bothersome.  After service, the appellant was employed in work that did not include noise exposure.  The private otolaryngologist and the private audiologist who signed the report concluded that the appellant's current high frequency noise-induced hearing loss (NIHL) was more likely than not due to the extensive noise exposure during his time in the Navy.

The appellant underwent a VA audiometric examination in December 2005.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
55
65
LEFT
10
30
55
60
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The appellant also underwent a VA medical examination in December 2005.  The examining VA physician noted that review of the appellant's service medical treatment records was negative for findings of hearing loss or tinnitus incurred while the appellant was on active duty.  This included review of sick call records dated between 1941 and 1946.  The appellant was noted to have had normal hearing acuity recorded at all times while he was on active duty, including the examinations conducted in association with his enlistment, his commissioning, and his eventual separation from service in 1946.  The examiner noted that, after service discharge, additional examinations of the appellant were recorded in 1955 and 1960, and that the appellant's hearing was noted to be normal with no complaints of either hearing loss or tinnitus on each one of those two occasions.  

The VA physician also reviewed the 2005 opinion from the private provider and noted that the private provider had described a probable nexus between exposure to noise during World War II and the appellant's current hearing loss.  However, the examiner disagreed and concluded that it was less likely than not that the appellant's hearing loss and tinnitus were caused by acoustic trauma during service.  Rather, the VA examiner opined that the most likely etiology of the appellant's current hearing loss and tinnitus would be age-related factors (presbycusis), as the current audiometric thresholds could easily be construed as compatible with his current age of eight-two.

Additional medical opinions from the appellant's private otolaryngologist were submitted in December 2006 and April 2008.  In essence, it was noted that the appellant's hearing loss appeared to be more likely than not contributed to by his exposure to excessive military noise.  The private otolaryngologist explained that it is well established in the audiological community that hearing loss and tinnitus from excessive noise exposure may take several years to fully present.  In addition, such noise-induced hearing loss characteristically exhibits the pattern evidenced by the appellant's audiogram.  The appellant underwent a complete audiometric evaluation, in April 2008, which confirmed mild to severe high frequency hearing loss.  The private otolaryngologist concluded the appellant's current hearing loss and tinnitus were consistent his history of noise exposure during service. 

The appellant underwent private audiometric testing in November 2010; the testing audiologist wrote a letter that is dated in March 2011.  The letter indicates that the audiologist discussed the appellant's exposure to noise in service.  The audiologist noted that it is very difficult to know for sure what caused a hearing loss at this point.  However, the audiologist also noted that the appellant had the classic symptoms of NIHL and that tinnitus is also a classic sign of NIHL.  The audiologist stated that a NIHL is almost always progressive with symptoms that do not present themselves for decades after the acoustic insult.  The audiologist further stated that presbycusis, or hearing loss due to age, might also be an underlying factor in the appellant's current hearing loss, but there would be no way to know what portion would be NIHL and what would be due to age.  The audiologist opined that, based on the types of the appellant's military noise exposure, there was be no way that there would not have been a dramatic effect on his hearing capacity - especially since no hearing protection was provided.  

The evidence of record also includes a May 2011 letter from another private doctor of audiology.  The audiologist reviewed the appellant's claims file.  The audiologist stated that without audiometric testing, there is no test for high frequency hearing loss and tinnitus; and therefore, the in-service testing of the appellant was deficient.  The audiologist opined that the appellant's progressive NIHL and tinnitus were more likely than not caused by noise exposure during his naval service.

The evidence unfavorable to the claim for service connection in this case consists of the service medical treatment records which contain no mention of hearing loss or tinnitus and the December 2005 VA examining physician opinion which indicates that it is not likely that either the appellant's hearing loss or his tinnitus is related to his military service.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, as well as from tinnitus, and that he participated in action against the enemy consisting of large-scale naval bombardments in connection with five different battles in the Pacific.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with combat.  In addition, there is an opinion from at least three different private audiologists and a private otolaryngologist that the etiology of the appellant's current bilateral hearing loss is related to his military service and that his tinnitus is related to his hearing loss.

The Board concludes that evidence for and against the claims for service connection for bilateral hearing loss and tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's bilateral hearing loss had its onset during his active service and has continued to the present.  The record also presents a reasonable doubt that the Veteran's tinnitus had its onset during his active service and/or is etiologically related to the hearing loss.  The Board will resolve that doubt in the Veteran's favor and grant service connection for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


